10/05/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs June 20, 2017

         STATE OF TENNESSEE v. DEXTER DEWAYNE ALCORN

                Appeal from the Circuit Court for Montgomery County
                 No. 41100848    William R. Goodman, III, Judge


                            No. M2016-01678-CCA-R3-CD



The pro se Defendant, Dexter Dewayne Alcorn, appeals the trial court’s dismissal of his
motion to withdraw his guilty pleas. The notice of appeal was not timely filed, and,
accordingly, we dismiss the appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ALAN E. GLENN, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Dexter Dewayne Alcorn, Only, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; John W. Carney, Jr., District Attorney General; and Robert J. Nash,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                        FACTS

        On September 7, 2011, the Defendant was indicted by the Montgomery County
Grand Jury for especially aggravated kidnapping and aggravated robbery. On September
17, 2012, he entered an open guilty plea to both counts, with the sentences to be served
concurrently and the total sentence to be “capped at 20 y[ea]rs.” On March 1, 2013, the
trial court entered judgments reflecting that the Defendant was sentenced as a Range I,
standard offender to concurrent sentences of sixteen years at one hundred percent for the
especially aggravated kidnapping conviction and ten years at eighty-five percent for the
aggravated robbery conviction.
        On January 15, 2014, the Defendant filed a pro se document entitled “Post-
Conviction Relief Motion,” in which he requested that the trial court sentence him as a
mitigated offender. On January 29, 2014, the trial court entered an order denying the
motion on the basis that more than 120 days had expired since entry of the judgment and
it had no jurisdiction to grant the Defendant’s motion.

       On February 27, 2014, the Defendant filed a pro se petition for post-conviction
relief in which he alleged ineffective assistance of trial counsel. Following the
appointment of post-conviction counsel, the Defendant filed an amended petition for
post-conviction relief in which he incorporated the allegations of ineffective assistance of
counsel in his original petition. However, on October 30, 2014, the Defendant, through
post-conviction counsel, apparently moved for dismissal of the post-conviction petition.
On February 19, 2015, the court granted the motion and dismissed the petition for post-
conviction relief.

       On May 18, 2016, the Defendant filed a pro se “Motion for Order to Withdraw
Guilty Plea” in which he asserted that the punishment he received was “not authorized to
[sic] Tennessee Rule of [C]riminal Procedure Rule 11 (c).” The Defendant appears to
argue that his sentencing as a Range I, rather than a mitigated, offender caused a
“disparity in sentencing,” violating the principle that a defendant should be punished by
the imposition of a sentence “justly deserved in relation to the seriousness of the
offense[.]” In his memorandum in support of the motion, the Defendant also appears to
argue that his trial counsel was ineffective for failing to adequately advise him regarding
the ramifications of the plea and the potential sentences. Midway through his
“Memorandum of Law in Support of Motion to Withdraw Guilty Pleas,” the Defendant
alternately referred to the pleading as a Rule 36.1 motion to correct an illegal sentence.
As best as we can understand his confusing argument, the Defendant appears to assert
that the trial court erroneously applied an enhancement factor in sentencing without
providing prior notice to the Defendant of its intention to do so, which resulted in the
Defendant’s guilty pleas being unknowing and involuntary.

      The State responded to the Defendant’s motion, arguing that the Defendant’s
convictions became final in April 2013 and, therefore, fell outside the scope of Tennessee
Rule of Criminal Procedure 32.

     On June 3, 2016, the trial court entered an order denying the Defendant’s motion.
On August 9, 2016, the Defendant filed an untimely notice of appeal.




                                            -2-
                                      ANALYSIS

       As an initial matter, we must address the Defendant’s untimely notice of appeal.
Tennessee Rule of Appellate Procedure 4(a) provides that the notice of appeal must be
filed “within 30 days after the date of entry of the judgment appealed from.” Since the
motion, the dismissal of which resulted in this appeal, is devoid of any merit, we decline
to waive the late filing of the notice of appeal. Accordingly, the appeal is dismissed.

                                    CONCLUSION

      Based on the foregoing authorities and reasoning, the appeal is dismissed.


                                                 _________________________________
                                                 ALAN E. GLENN, JUDGE




                                           -3-